DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 October 2022 has been entered.
 
Status of the Claims
Claims 1-3 and 5-20 are pending.
Claims 11-20 are withdrawn from consideration as directed to a non-elected invention.
Claims 1-3 and 5-10 are presented for examination and rejected as set forth below.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 is non-compliant with respect to 37 CFR 1.121.  Claim 4, indicated as cancelled in the amendment to the claims filed on 11 October 2022,  is nevertheless modified by text.  37 CFR 1.121 states in section c, subsection 4, paragraph i, "No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered.""  Thus, Claim 4 fails to comply with 37 CFR 1.121.  In the interest of compact prosecution, the amendment filed 11 October 2022 is being considered.  Applicant is urged to verify that any future amendment is fully compliant with 37 CFR 1.121 in order to avoid any unnecessary delays in prosecution on the merits.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-10 stand rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. PGPub. 2003/0118653), in view of Allen (U.S. PGPub. 2016/0051510), Maliski (WO2018/236729), and Heuschmid (Franziska F. Heuschmid, et al, Polyethylene Glycol-Polyvinyl Alcohol Graft Copolymer: Study of the Bioavailability After Oral Administration to Rats, 51 Food Chem;. Toxicol. S3 (2013).
Applicants claims are directed to orodissolvable films combining sildenafil citrate in the concentration of the 0.24 ± 0.06 mg/mm3 previously set forth in Claim 4 with a binder represented by the combination of PVA, PEG-PVA graft copolymer, and silicon dioxide commercially available as KOLLICOAT PROTECT present in a weight ratio of binder to sildenafil citrate of 83 ± 10%, microcrystalline cellulose, peppermint flavoring, glycerin, sucralose and acesulfame potassium, FD&C Blue #1, sodium benzoate, and water.  The examiner notes that because dependent claims must necessarily incorporate and further narrow the limitations of claims from which they depend, art which addresses the binder concentrations within the composition of 30 ± 6% as recited by Claim 7 will be considered sufficient to address the ratio set forth by the amendment to Claim 1.  Dependent claims 2 and 3 place limitations on the mass, thickness, water content, and dissolution times of the films, with Claim 5 specifying particular dissolution time measurement parameters.  Claim 6 states that the composition possesses particular stability parameters.  Claims 7-10, as set forth above, fail to place further limitations on the composition of Claim 1, instead reciting properties particular components of the composition are to contribute to the composition as a whole.
Chen describes quick dissolving oral mucosal drug delivery devices for delivery of active agents to a subject.  [0002].  The compositions are more particularly described as combining a hydrocolloid, active, plasticizer, detackifier, taste modifying agents, coloring agents, and preservatives in a film preferably having a thickness of between 1-50 mil.  [0057].  Hydrocolloids suitable for use as mucosal surface coating components in these films include, but are not limited to, polyethylene glycols and polyvinyl alcohols.  [0061].  Active agents incorporable in these films include sexual dysfunction active agents, [0064], with sildenafil citrate of the instant claims exemplified as a particular embodiment.  [0083; 0091].  The glycerin of the instant claims is recited a s a particular plasticizer.  [0065].  The microcrystalline cellulose of the instant claims is recited as a suitable detackifier.  [0066].  Peppermint of the instant claims is recited as a particular taste modifying agent.  [0067].  FD&C coloring agents are identified as suitable coloring agents for use in the orodispersible films.  [0069].  The sodium benzoate of the instant claims is recited as a particular preservative.  [0070].  Water of the instant claims is employed as a solvent for forming the film compositions.  (“Table 1,” “Table 5,” “Table 7,” “Table 12”).  Chen describes the compositions as having water content within the range of 1.7-8.5%, with particular embodiments having water contents of 2.93% and 2.42%, values overlapping, falling within, and therefore rendering obvious those of the instant claims.  See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Chen indicates that the thickness of the drug-containing film is a factor in determining the rate of dissolution of the film, which Chen describes as advantageously being most preferably occurring in less than 30 seconds.  [0020; 0034; 0081].  Chen additionally indicates that the thickness of the films contributes to the dosage of the active agent contained therein, (Id.), with an exemplary embodiment containing 28.93% sildenafil citrate.  [0091].  Chen exemplifies an embodiment where the weight of the film is 28 milligrams. (“Table 4.”).  While Chen does not specify the mass or thickness of the films or the concentration of sildenafil, binder, filler, flavoring agent, or plasticizer set forth by the instant claims, nor are the particular testing parameters recited by Claim 5 particularly recited, Chen does describe each of the thickness and size of the dosage form as contributing to the dosage and rate of release of agent from the films so formulated, and each of the binder, filler, flavoring agent, or plasticizer imparting to the overall composition the properties ascribed to them.  A person of ordinary skill in the art would reasonably have expected that the film thickness, mass, and dissolution time are result-effective variables that achieve the regulated release of a chosen sildenafil citrate dosage from the films so formulated.  As such, it would have been routine to optimize the mass, thickness, sildenafil citrate, binder, filler, flavoring agent, and plasticizer concentration and dissolution times of the films taught by Chen.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).
Chen nevertheless does not specify utilizing the claimed combination of PVA, PEG-PVA graft copolymer and silicon dioxide as a film-forming polymer, nor is the claimed combination of sucralose and acesulfame potassium recited as a sweetener, nor is blue #1 recited as a specific FD&C coloring agent useful in orodispersible films described by Chen.
Maliski establishes that KOLLICOAT PROTECT is a combination of KOLLICOAT IR and polyvinyl alcohol used as film-forming polymers in drug-delivery applications.  (pg. 35).  Heuschmid informs the skilled artisan that KOLLICOAT IR is a combination of silicon dioxide and a PEG-PVA graft copolymer, (pg. S3), meaning that art such as Maliski establishes that the claimed combination of PVA, PEG-PVA, and silicon dioxide is in fact known to be useful as an orodispersible film-forming polymer such as is required by the teachings of Chen.
Allen establishes that at the time of the instant application, combinations of sucralose and acesulfame potassium were known to be useful as sweeteners in orodispersible film formulations, and FD&C blue colorants likewise useful in the same application.  [0023].  FD&C blue #1 is particularly recited as a specific FD&C blue useful in such applications.  [0399].
It would have been prima facie obvious to a person having ordinary skill in the art at the time of the instant application to have utilized the film-forming polymer combination of PVA, PEG-PVA graft copolymer, and silicon dioxide described by as the hydrocolloid of Chen, the combination of sucralose and acesulfame potassium as the sweetener of Chen, and FD&C blue as the FD&C colorant of Chen.  One having ordinary skill in the art would have been motivated to do so because at the time of the instant application, the combination of PVA, PEG-PVA graft copolymer, and silicon dioxide was known as a film-forming polymer composition useful in the formulation of orodispersible drug delivery films.  In a likewise manner, the combination of sucralose and acesulfame potassium was known as a sweetener useful in the formulation of orodispersible drug delivery films, and FD&C blue #1 a FD&C colorant useful in the formulation of orodispersible drug delivery films.  This arrangement of art-known elements appears on the present record as little more than the predictable use of prior art elements, each according to their recognized utility.  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  

Response to Arguments
Applicant's arguments filed 11 October 2022 concerning the obviousness of Claims 1-3 and 5-10 have been fully considered but are not persuasive.
Applicants devote numerous pages of their response repeating the position taken previously that as sildenafil citrate, and indeed each of polyethylene glycol, polyvinyl alcohol, silicon dioxide, microcrystalline cellulose, glycerin, peppermint, coloring agents, and sodium benzoate as individual members of long lists of alternative agents usefully included in the orodissolvable films taught by Chen, that this alone somehow mitigates the obviousness of their selection from among their alternatives.
These arguments are no more persuasive upon their repetition.
It should be well-known to applicants that it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (indicating that "[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.  It is not invention.”).  Furthermore, it is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).  In addition, applicants are reminded, again, that art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Here, each of the elements applicants claim as a portion of their oral soluble film (e.g., sildenafil citrate as active, mixtures of polyvinyl alcohol compositions as film-forming polymers, microcrystalline cellulose as detackifier, glycerin as plasticizer, peppermint as taste modifying agents, coloring agents such as FD&C Blue #1, sodium benzoate as preservative, sucralose and acesulfame potassium as sweeteners) are acknowledged by the art as being known to be useful in formulating oral dispersible drug delivery films by imparting those properties to the orodispersible films into which they are incorporated.  See In re Arkley, 455 F.2d 586, 587-88 (CCPA 1972) (“We note that ‘picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness.’”)  Even more egregiously weighing against applicants position here concerning an asserted absence of a recitation of sildenafil as an active agent is the fact that Chen literally exemplifies an orodissolvable film containing sildenafil citrate.  See, e.g., [0091].  
Applicants arguments concerning what a skilled artisan may or may not know, e.g., pages 8-9, unsupported as they are by objective evidence, are unpersuasive as representing not evidence where evidence is required, but rather attorney argument.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 1470, 43 USPQ2d 1362 (Fed. Cir. 1997)  ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").
Applicants position that the examiner failed to consider the claimed orodissolvable sildenafil citrate films as a whole is contradicted by the record which demonstrates that nothing of the orodissolvable films claimed in any way appreciably departs from the ingredients a skilled artisan would know are useful when combined in orodissolvable film compositions.  See KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)) (“[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”).
Applicants position that multiple claim limitations have been ignored is, again, refuted by the record.  Applicants specifically, erroneously, assert that the subject matter of Claims 2-6 has not been addressed by simply reciting the limitations and baldly asserting that the art does not address them.  In addition to being legally insufficient to properly raise an issue concerning the patentability of the invention claimed, In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011) (“[T]he Board reasonably interpreted Rule 41.37 to require more substantive arguments in an appeal brief than a mere recitation of the claim elements and a naked assertion that the corresponding elements were not found in the prior art.”), the examiner has, three times now, pointed out that “[w]hile Chen does not specify the mass or thickness of the films or the concentration of sildenafil, binder, filler, flavoring agent, or plasticizer set forth by the instant claims, nor are the particular testing parameters recited by Claim 5 particularly recited, Chen does describe each of the thickness and size of the dosage form as contributing to the dosage and rate of release of agent from the films so formulated, and each of the binder, filler, flavoring agent, or plasticizer imparting to the overall composition the properties ascribed to them.  A person of ordinary skill in the art would reasonably have expected that the film thickness, mass, and dissolution time are result-effective variables that achieve the regulated release of a chosen sildenafil citrate dosage from the films so formulated.  As such, it would have been routine to optimize the mass, thickness, sildenafil citrate, binder, filler, flavoring agent, and plasticizer concentration and dissolution times of the films taught by Chen.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).”
Applicants position that the examiner’s rejection is conclusory and unsupported is contradicted by the record.  As has been set forth previously and again above, a complete and proper analysis of the scope and content of the prior art, the metes and bounds of the invention claimed, evidence supporting the level of skill of the artisan, see Okajima v. Bourdeau, 261 F.3d 1350, 1355 (Fed. Cir. 2001) (“the absence of specific findings on the level of skill in the art does not give rise to reversible error where the prior art itself reflects an appropriate level and a need for testimony is not shown.”), and a proper consideration of objective evidence of nonobviousness of record (to wit, none), as well as an articulated rationale for relying on and combining the prior art to arrive at the compositions encompassed by the instant claims is therein reflected. 
Applicants arguments concerning the application of the so-called “obvious to try” rationale are irrelevant to the present case, as the examiner has not relied on such a rationale to conclude the instant combination of prior art elements, with each performing the same function it had been known to perform and which yields no more than one would expect from such an arrangement, is a prima facie obvious modification of the prior art.  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)).
Applicants assertion that the examiner “inappropriately relied on the recognition of a problem rather than recognition of a solution” is both unconnected to any portion of the record by the applicants, and contradicted by the fact that the “solution” applicants have selected from the disclosure of the Chen, Allen, Maliski, and Heuschmid references, orodissolvable sildenafil citrate films, were a solution disclosed by the art.
Applicants assertion that an explicit motivation to combine references is absent from Chen and therefore cannot serve as a component of an obviousness analysis flies in the face of controlling precedent.  Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276 69 USPQ2d 1686, 1690 (Fed. Cir. 2004) (there is no requirement that an “express, written motivation to combine must appear in prior art references before a finding of obviousness.”).  The record abundantly provides the requisite rationale for combining the art in the manner relied upon by the examiner.  KSR at 1395-96 (“our cases have set forth an expansive and flexible approach” to the question of obviousness, requiring only “some articulated reasoning with some rational underpinning [is required] to support the legal conclusion of obviousness.”).  Here, Chen forms the core of the assertion that the instant claims encompass nothing more than a selection of prior art elements, various components taught and recognized by the art as useful in orodispersible dosage forms, each selected according to their known utility, which provides precisely what a person of ordinary skill in the art would expect from such a selection of various components taught and recognized by the art as useful in orodispersible dosage forms, namely, an orodispersible dosage form of an active agent taught as usefully formulable into a orodispersible dosage form.
Applicants position that there was no reasonable expectation of success is unpersuasive, as applicants have provided nothing to call into question the ability of the skilled artisan to combine the analogous art relied upon by the examiner to provide a sildenafil citrate orodissolvable film.  Applicants are reminded that obviousness does not require absolute predictability, and that the record lacks any objective evidence contradicting the examiner’s position or calling into question the capacity of a skilled artisan to combine the relied-upon references in the manner suggested.  See In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (indicating that evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness).
Applicants provide no evidence to suggest how selecting particular components from among those disclosed by the art concerning orodissolvable films of the record would change the principle of operation of the sildenafil citrate containing orodissolvable films of Chen.
As the examiner has relied on nothing save the scope and content of the prior art, no impermissible hindsight can be found.  To be sure, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper."  In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  
The record provides no evidence that anything unexpected is obtained from picking and choosing such a selection of art-known elements, and as a result the claims fail to distinguish the claimed compositions from the prior art.  
For at least these reasons, applicants’ arguments are unpersuasive.

Conclusion
No Claims are allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613